The plaintiffs petition for certification for appeal from the Appellate Court, 130 Conn. App. 191 (AC 31239), is granted, limited to the following issue:
*908Decided December 1, 2011
The Supreme Court docket number is SC 18893.
Max F. Brunswick, in support of the petition.
Warren L. Holcomb, in opposition.
“Did the Appellate Court properly affirm the trial court’s exclusion of the recall provision in the plaintiffs employment contract as irrelevant?”
NORCOTT, J., did not participate in the consideration of or decision on this petition.